  Case 3:19-cv-03016-X Document 54 Filed 03/02/21          Page 1 of 2 PageID 1591



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ACKERMAN MCQUEEN, INC.,                    §
                                           §
          Plaintiff,                       §
                                           §
v.                                         §   Civil Action No. 3:19-CV-03016-X
                                           §
GRANT STINCHFIELD,                         §
                                           §
          Defendant.                       §

                         MEMORANDUM OPINION AND ORDER

      This is a lawsuit over an allegedly defamatory affidavit. The case is in the

discovery phase of litigation. Ackerman McQueen filed a Motion to Compel [Doc. No.

21]. The Court referred the motion to the Magistrate Judge [Doc. No. 24], who

granted in part and denied in part [Doc. No. 40]. Stinchfield then filed a Motion for

Reconsideration asking the District Court to reconsider and revise the Magistrate

Judge’s order.

                                   I. Legal Standards

      Federal Rule of Civil Procedure 54(b) states that:

      any order or other decision, however designated, that adjudicates fewer
      than all the claims or the rights and liabilities of fewer than all the
      parties does not end the action as to any of the claims or parties and may
      be revised at any time before the entry of a judgment adjudicating all
      the claims and all the parties’ rights and liabilities. 1




      1   FED. R. CIV. P. 54(b).

                                           1
  Case 3:19-cv-03016-X Document 54 Filed 03/02/21                      Page 2 of 2 PageID 1592



“Although the precise standard for evaluating a motion to reconsider under Rule 54(b)

is unclear, whether to grant such a motion rests within the discretion of the court.” 2

The court “possesses the inherent procedural power to reconsider, rescind, or modify

an interlocutory order for cause seen by it to be sufficient.” 3

                                              II. Analysis

        The Court reviewed the Magistrate Judge’s order, Stinchfield’s motion, and the

parties’ briefing. The Court determined that there is no sufficient reason to revise

the Magistrate Judge’s order.              Accordingly, the Court DENIES the motion for

reconsideration and ORDERS Stinchfield to comply with the Order [Doc. No. 40]

within 10 days. 4

        IT IS SO ORDERED this 2nd day of March, 2021.




                                                 BRANTLEY STARR
                                                 UNITED STATES DISTRICT JUDGE




         2 Dos Santos v. Bell Helicopter Textron, Inc., 651 F. Supp. 2d 550, 553 (N.D. Tex. 2009) (Means,

J.) (citation omitted).
        3   S.E.C. v. Cuban, 2013 WL 1091233, at *2 (N.D. Tex. Mar. 15, 2013) (Fitzwater, C.J.) (citations
omitted).
        4 Ackerman’s motion to compel sought “complete production of the requested documents and

information within 10 days of this Court’s Order,” which the Magistrate Judge granted, and this Court
affirms. Doc. 40 at 1–2 (quoting Doc. 21 at 1–2).

                                                     2
